   Case 3:17-cv-00601-MHL Document 122-2 Filed 06/06/19 Page 1 of 2 PageID# 2169




From: <spoliation-notice@mailbox.org>
Date: Tue, Nov 28, 2017 at 4:35 PM
Subject: Litigation hold: R.D.S. v. Jason Goodman, 3:17-CV-00601 MHL
To: privacyinquiries@gotinder.com, copyright@match.com, help@gotinder.com
Cc: truth@crowdsourcethetruth.org, georg.webb@gmail.com, spoliation-notice@mailbox.org,
contact@unrig.net, humantrafficking@ocfs.ny.gov, uslawenforcement@google.com,
nyspmail@troopers.ny.gov


TO: General Counsel, media service "TINDER"

Evidence Preservation and Anti-Spoliation Demand

Ladies and Gentlemen:

This litigation hold demand concerns the following TINDER user:

               Jason Goodman
               252 7th Avenue, #6S
               New York, NY 10001

According to video materials posted on YouTube by "George Webb" and "Jason Goodman", contact
was allegedly made by these two individuals with underage teenage girls on the platform TINDER.

In a separate video, the pair (Sweigert & Goodman) apparently discuss human trafficking in great
detail. During the course of filming Webb brings up the TINDER accounts they both utilize and
Goodman announced "CUT, CUT, CUT". This was taken to mean "stop filming".

Civil litigation has been brought against Mr. Goodman and includes allegations related to the foregoing
information. See Robert David Steele (R.D.S.) in the subject line of this message.

This litigation demand requires that information contained in Mr. Goodman's account be preserved for
litigation; whether or not contained in messages, membership applications, log files, audit trails, etc.
Such evidence should include related account activity, two-ways message exchanges, images, etc.

As this matter may possibly border on issues of interest to law enforcement, appropriate agencies have
been included in this evidence reservation demand.

Evidence Collection Team
   Case 3:17-cv-00601-MHL Document 122-2 Filed 06/06/19 Page 2 of 2 PageID# 2170




 From:      "Spoliation Notice" <spoliation-notice@mailbox.org>
 Date:      Sunday, October 14, 2018 1:41 AM
 To:        <stevenbiss@earthlink net>; "Spoliation Notice" <spoliation-notice@mailbox.org>
 Cc:        <jason@21stcentury3d.com>; <jasongoodman72@protonmail.com>; <truth@crowdsourcethetruth.org>
 Attach:    case2.jpg
 Subject:   N.Y. CPLR 3113 NOTICE FOR ROBERT DAVID STEELE

To:
Steven Scott Biss
300 West Main St
Ste 102
Charlottesville, VA 22903
804-501-8272
Fax: 202-318-4098
Email: stevenbiss@earthlink.net

Dear Sir,

You have been identified as the legal counsel for Robert David Steele. Your client will be called as a
witness in a federal lawsuit (see attached). N.Y. CPLR 3113 requires a notice to potential witnesses to
prepare for deposition and other discovery.

This is your evidence preservation demand for all electronic evidence in the possession of your client for
the previous two (2) years -- October 1, 2016 to the present. Please instruct your client that he is under a
duty to safely archive and preserve all media and electronic evidence on all electronic devices in his
possession.

This includes all e-mail messages exchanged with Jason Goodman, George Webb Sweigert, Manual
Chavez, III, etc. This includes text messages, phone records, e-mail messages, etc. This includes cell
phones, personal device, laptop computers, etc.

Your client has a duty to safely preserve and archive such evidence and to prevent spoliation of same.
No alteration or destruction of said evidence is permitted.

Warm regards,

Evidence Collection Team
